Judgment affirmed, with costs to each party appearing upon this appeal by separate brief, payable out of the corpus of the fund. Held, that under testator’s will bis widow was entitled to receive from the net income of the trust estate an annuity of $12,000, and if such income in any year should be insufficient to yield such annuity, then the trustees were authorized to temporarily borrow and take from the principal of the trust estate sufficient thereof to make up any such deficiency, subject, however, to restoration of said principal from surplus income as the same may accrue. All concurred. -